Citation Nr: 9906579	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation higher than 40 percent for a 
herniated nucleus pulposus, L5-S1, status post laminectomy on 
an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1987 to 
August 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions since April 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted increased 
evaluations for the veteran's herniated nucleus pulposus, L5-
S1, status post laminectomy.  By a rating decision of October 
1996, the RO granted an increased evaluation to 40 percent 
for this disability. 

In September 1997, the Board declined to assign an evaluation 
in excess of 40 percent for the veteran's herniated nucleus 
pulposus, L5-S1, status post laminectomy, on a schedular 
basis.  However, the Board remanded the issue of whether an 
evaluation in excess of 40 percent could be assigned for this 
disability on an extraschedular basis.  Pursuant to this 
remand, the RO informed the veteran of the elements of a 
claim for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998), and allowed the veteran to supplement 
the record as desired.  Hence, the case is once again before 
the Board for appellate review.


FINDING OF FACT

The veteran's herniated nucleus pulposus, L5-S1, status post 
laminectomy has not caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.






CONCLUSION OF LAW

The criteria for an extraschedular evaluation in excess of 40 
percent for a herniated nucleus pulposus, L5-S1, status post 
laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321(b)(1) and Part 4 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As will be discussed, the Board is also satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Service medical records reflect that, in May 1990, the 
veteran underwent a left L5, S1 semi-hemilaminectomy, 
diskectomy, medial facetectomy with excision of ligamentum 
flavum.  In February 1993, the veteran re-injured his back 
while doing sit-ups during a physical training test.  As a 
result, in March 1995, service connection was granted for a 
herniated nucleus pulposus L5-S1, initially evaluated as 
noncompensably disabling.  This disability evaluation was 
eventually increased to 40 percent, effective December 1994, 
which has since remained in effect. 

The veteran was afforded an examination by the VA in February 
1995, where he reported pain in his low back and left hip 
which was worse in the morning.  He said that Tylenol and 
Motrin provided no relief from pain.  Examination revealed 
that motor strength was 5/5, deep tendon reflexes were 
symmetrical and two plus, and straight leg raises were 
negative.  No postural abnormalities, deformities or spasms 
were present.  Range of motion testing revealed backward 
extension from 20 to 30 degrees, left lateral flexion to 45 
degrees, right lateral flexion to 30 degrees, left rotation 
to 70 degrees and right rotation to 90 degrees.  The veteran 
was also able to stand up without difficulty.  There was no 
objective evidence of pain with motion and no neurological 
abnormalities were shown.  The diagnosis was no evidence of 
neurological symptoms, and L5-S1 herniated nucleus pulposus 
by magnetic resonance imaging (MRI).  The prognosis was noted 
as fair. 

The Board considered a VA radiologic examination report of 
the left spine dated in November 1994, showing a small soft 
tissue mass beginning along the left posterior aspect of the 
L5-S1 disk space extending down into the left S1 nerve root.  
Post gadolinium images demonstrated slight linear enhancement 
between the soft tissue mass and the posterior disk margin, 
but there was no significant enhancement of the mass itself.  
There was also evidence of a laminectomy defect at this level 
consistent with his previous surgery.  The impression was 
narrowed L5-S1 disk space with post surgical changes and 
probable recurrent left posterolateral herniated nucleus 
pulposus.

The Board also considered several statements submitted by the 
veteran concerning his back disability.  In correspondence 
dated in April 1995, the veteran maintained that he suffered 
from severe back and left leg pain which precluded him from 
performing light lifting or bending.  He reported chronic 
back spasms and expressed that his operation provided no 
relief.  In a VA Form 9 (Appeal to Board of Veterans' 
Appeals) dated in December 1995, the veteran reported severe 
daily back pain since his injury, which was exacerbated with 
getting out of bed, getting out of chairs, and bending down 
to tie his shoes.  He added that he was unable to do even 
light work and would fall when turning a certain way.  
Finally, in an additional VA Form 9 received in April 1996, 
the veteran asserted that he suffered from constant pain 
prior to an injection he had received in March 1996.  He 
stated that he was unable to work because of his back 
disability and expressed fear of losing his job.  He also 
indicated that he was unable to sleep because of the pain.

VA outpatient treatment reports dated from January 1995 
through April 1996 reflect that the veteran was seen for 
complaints of low back pain which radiated to his left lower 
extremity.  X-rays taken in February 1995 revealed minimal 
narrowing of the L5-S1 disc space.  Treatment reports dated 
in March 1996 included the veteran's complaints of severe 
back pain in the L5 region with weakness, tingling and 
numbness.  Examination showed positive straight leg raises 
and mild tenderness at the L5-S1 region.  Sensory examination 
was within normal limits, and motor strength was 5/5 
throughout.  Based on these findings, the impression was 
moderate disc disease at L5-S1.  Later that month, the 
veteran complained of low back pain which radiated to the 
buttock with no tingling and no bowel or bladder 
incontinence.  The veteran added that he felt as though his 
surgery in 1990 was of no help.  The veteran's back 
demonstrated full range of motion, and reflexes were 2/4 
throughout.  

Treatment reports from June 1995 noted the veteran's 
complaints of low back pain which radiated to the foot with 
numbness of the left toes.  Reflexes were 2/4, while motor 
strength was 4/5 on the left and 5/5 on the right.  There was 
decreased sensation of the dorsal and lateral aspect of the 
left toes.  The assessment ruled out recurrence of herniated 
nucleus pulposus.  The veteran was seen again that month with 
complaints of pain in the low back, left buttock and left 
leg, which radiated to the posterior thigh with numbness in 
the lateral three toes.  Upon examination, decreased pinprick 
sensation was noted at the medial and lateral calf and 
lateral foot.  Motor strength was 5/5, with a slight decrease 
noted in the left quads.  The veteran was able to heel and 
toe walk.  Straight leg raises were positive in the supine 
position but not in the sitting position on the left.  
Discomfort was observed with extension and flexion of the 
back.  The impression was no evidence of lumbosacral 
involvement or root irritation.  In addition, 
electrodiagnostic findings were within normal limits, showing 
no evidence of L-S radiculopathy.

Treatment reports dated in October and November 1995 noted 
additional complaints of low back pain radiating down the 
left leg to the heel.  Examination disclosed that the veteran 
was able to heel and toe walk.  Motor strength was 5/5 
throughout, and knee and ankle reflexes were 2/4.  X-rays 
showed a strong indication of recurrent residual disc 
herniation with a surrounding enhancing scar on the left side 
at L5-S1.  

VA outpatient treatment reports dated from January to April 
1996 were reviewed.  These reports included the veteran's 
complaints of pain from the left buttock to the left 
posterior thigh, with numbness at the lateral toes of the 
left foot.  In January 1996, the veteran was able to heel and 
toe walk without difficulty but was unable to flex beyond 45 
degrees without pain.  Straight leg raises were positive at 
60 degrees.  Babinski's testing was negative, and decreased 
sensation was present at the left lateral leg and foot.  The 
assessment was recurrent herniated nucleus pulposus at left 
L5-S1.  In March 1996, right knee and ankle reflexes were two 
plus, while the left knee and left ankle were two plus and 
one plus, respectively.  An MRI revealed scar tissue at the 
L5-S1 level with some mild encroachment on the root.  In 
February 1996, the veteran's pain was treated with an 
epidural steroid injection.  When seen the following month, 
the veteran said that the pain had deceased substantially 
since the injection.  He also denied any numbness to the left 
toes and rated his pain from 0 to 1 on a pain scale of 0 to 
5.  The assessment was status post laminectomy, L5-S1, with 
residual herniated disc at L5-S1.  

When examined in April 1996, the veteran related that the 
previous epidural steroid injection had provided initial 
relief but that significant pain had returned after weeks.  
He stated that he continued to suffer from back pain which 
radiated down his left calf.  Upon examination, flexion with 
fingertips to the mid-tibia caused increased pain down the 
left leg, while there was only slight decrease in extension 
with pain in the mid-lumbar area.  He was able to heel and 
toe walk but had difficulty with left calf raises.  Straight 
leg raises were reported as 45 degrees in both the sitting 
and the supine position, with an increase with dorsiflexion 
on the left.  Motor strength was grossly 5/5, although there 
was a decreased gastroc as demonstrated on calf raises.  
Sensory was grossly intact.  The impression was low back pain 
which radiated down the left leg to the calf.  This was noted 
to be consistent with root irritation with evidence on MRI of 
encroachment on the S1 nerve root by scar tissue versus 
reherniation.

Based on the foregoing, by a September 1997 decision, the 
Board denied an evaluation in excess of 40 percent for the 
veteran's herniated nucleus pulposus, L5-S1, status post 
laminectomy.  In that decision, the Board also remanded the 
issue of whether an extraschedular evaluation was warranted 
for this disability under the provisions of 3.321(b)(1).  
Accordingly, the only issue for the Board to consider is 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's herniated nucleus pulposus, L5-S1, status post 
laminectomy.

Disability evaluations are generally determined by comparing 
a veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  In exceptional or 
unusual cases where the schedular criteria are deemed 
inadequate, due to such related factors as marked 
interference with employment or frequent hospitalizations, an 
extraschedular evaluation may be assigned, subject to the 
procedures set forth in 38 C.F.R. § 3.321(b)(1).  In this 
case, the Board finds that there has been no showing that the 
veteran's herniated nucleus pulposus, L5-S1, status post 
laminectomy has caused marked interference with employment 
(i.e., beyond that contemplated in the 40 percent rating 
assigned), necessitated frequent periods of hospitalization 
or otherwise rendered impracticable the application of the 
regular schedular standards.  

Based on statements made in his VA Forms 9, the Board 
instructed the RO to request that the veteran provide 
additional evidence to support his claim for an 
extraschedular evaluation.  The veteran, however, failed to 
respond to that request.  The Court has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to respond to the VA's efforts 
to assist him with the factual development of his claim, the 
VA has satisfied its responsibilities to assist the veteran 
in connection with the current claim.  

The Board also finds that the available evidence does not 
support the veteran's claim that his back disability has 
markedly interfered with his employment.
In this respect, the Board notes that no medical opinion is 
contained in the record which indicates that the veteran's 
herniated nucleus pulposus, L5-S1, status post laminectomy 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board, 
of course, has recognized that the veteran may have 
difficulty maintaining employment which involves certain 
duties due to his service-connected herniated nucleus 
pulposus, L5-S1, status post laminectomy.  In particular, the 
Board notes that the veteran may have difficulty with jobs 
which require a lot of lifting and bending, or jobs which 
preclude the veteran from sitting or standing during periods 
of discomfort.  However, there is no indication that the 
veteran is unable to work in positions in which he is 
permitted to alternate between sitting and standing during 
periods of low back pain and discomfort.  

Under these circumstances, the Board determines that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an extraschedular evaluation in excess of 40 percent for 
his service-connected herniated nucleus pulposus, L5-S1, 
status post laminectomy.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 40 percent on an extraschedular 
basis for a herniated nucleus pulposus, L5-S1, status post 
laminectomy is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


